 

Exhibit 10.4

AMENDMENT NUMBER SEVEN

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and among

CITIBANK, N.A.

PENNYMAC CORP.;

PENNYMAC OPERATING PARTNERSHIP, L.P.

and

PENNYMAC LOAN SERVICES, LLC,

 

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this 7th day
of June, 2019, by and among CITIBANK, N.A. as buyer and agent (“Buyer” and
“Agent,” as the case may be), PENNYMAC CORP., a Delaware corporation, as seller,
PennyMac Operating Partnership, L.P., a Delaware limited partnership (“POP” and
together with PennyMac Corp., a “Seller” and jointly and severally, the
“Sellers”), and PENNYMAC LOAN SERVICES, LLC (“Servicer”) to the Amended and
Restated Master Repurchase Agreement, dated as of March 3, 2017, by and among
Buyer, PennyMac Corp. and Servicer, as such agreement may be amended from time
to time (the “Agreement”).  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Sellers and Servicer represent to Buyer that
Seller Parties and Servicer are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of June 7, 2019 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean August 6, 2019, or such earlier date on which

Section 2.Effectiveness.  This Amendment Number Seven shall become effective as
of the date that the Buyer shall have received:

(a)counterparts of this Amendment Number Seven duly executed by each of the
parties hereto; and

--------------------------------------------------------------------------------

 

(b)counterparts of that certain Amendment Number One to the Second Amended and
Restated Pricing Side Letter, dated as of the date hereof, duly executed by each
of the parties thereto.

Section 3.Fees and Expenses.  Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Seven (including all reasonable fees and out of pocket costs and expenses
of Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

Section 4.Representations.  Sellers and Servicer hereby represent to Buyer and
Agent that as of the date hereof, Seller Parties and Servicer are in full
compliance with all of the terms and conditions of the Agreement and each other
Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

Section 5.Binding Effect; Governing Law.  This Amendment Number Seven shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

Section 6.Counterparts.  This Amendment Number Seven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 7.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Seven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Seven to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

 

 

Citibank, NA

 

PENNYMAC CORP.,

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC OPERATING PARTNERSHIP, L.P. (Seller)

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

Address for Notices:

 

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Richard Hetzel

Phone Number: (805) 330-6059/(805) 254-6088

E-mail: pamela.marsh@pnmac.com;

richard.hetzel@pnmac.com

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 